EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM We have issued our report dated June 26, 2012, with respect to the financial statements and supplemental schedule of the PGT Savings Plan on Form 11-K for the years ended December 31, 2011 and 2010.We hereby consent to the incorporation by reference of said report in the Registration Statements (Form S-8 No. 333-135616) pertaining to the PGT, Inc. 2004 Stock Incentive Plan and the PGT, Inc. 2006 Equity Incentive Plan and (Form S-8 No. 333-146719). /S/ Mayer Hoffman McCann P.C.  Clearwater, Florida June 26, 2012
